Title: To James Madison from Thomas Jefferson, 26 July 1810
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello July 26. 10
Your’s of the 17th. & that by the last mail are recieved. I have carefully searched among my papers for that of Hamilton which is the subject of your letter, but certainly have it not. If I ever had it (which I should doubt) I must have returned it. I say I doubt having had it because I find it in your Conventional debates under date of June 18. where it is copied at full length, being so entered I presume in your Original manuscript. Having it in that, I do not suppose I should have wanted his original. I presume you have your MS. of the debates with you. If you have not, drop me a line and I will copy it from my copy.
I hope I shall be ready to send you my statement of the case of the batture by Tuesday’s post, and shall follow it myself within two or three days. I am obliged to send a copy also to my counsel the moment I can finish it, being ruled to plead before the 15th. prox. and Wirt being to leave Richmd. the 28th. inst. But our plea will be amendable should your own suggestions or those of Mr. Gallatin, Smith or Rodney render it adviseable. I extremely lament the not having been able to see Moreau’s Memoir. I wrote to mr. Graham for it, & he to mr. Rodney. The latter wrote me in reply that he supposed it was among his papers at Washington & would send it to me on his return to that place; but that may be distant. I am afraid of taking false or untenable ground; tho my investigation of the subject gives me confidence that a stronger case never came before a court. I shall finish in a day or two the dog-proof inclosure for my sheep and will then send for them if I find my prospect of seeing you at Montpelier retarded. One of the dogs, the male, intended for Washington, died on the very day I wrote to you. The other shall be sent to mr. Gooch. Affectionately yours’
Th: Jefferson
